Citation Nr: 0527682	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether Department of Veterans Affairs educational assistance 
benefits provided pursuant to Chapter 30, Title 38, United 
States Code were properly terminated at the end of the July 
2003 term.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The veteran's entitlement to educational assistance benefits 
under Chapter 30, ended on July 10, 2003, but was extended to 
the end of his July 2003 term.  


CONCLUSION OF LAW

Entitlement to additional educational assistance benefits 
under Chapter 30, Title 38, United States Code, is not 
warranted.  38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. 
§§ 21.7072, 21.7135 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA which became law in November 2000.  The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case.  However, the 
record reflects that appellant was advised in the RO's 
decision and the statement of the case, i.e., that the facts 
did not warrant additional entitlement to education benefits 
as a matter of law, clearly inferring that no further 
development was needed or warranted.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board further observes that the 
claimant has been provided with the applicable law and 
regulations, and that there is no indication that there are 
any outstanding pertinent records that have not been obtained 
or that are not sufficiently addressed in records contained 
in the claim file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
manner, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

This case involves the application of law to undisputed facts 
and that those facts have been completely developed by the 
RO.  More specifically, this case involves the application of 
law pertaining to eligibility for Chapter 30 educational 
assistance to facts.  The case is ready for appellate review.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).

In this case, the veteran was receiving VA Chapter 30 
educational assistance benefits.  In a May 2003 letter, the 
veteran was advised that he was being paid for full-time 
training from June 9, 2003 to July 31, 2003.  He was informed 
that as of August 1, 2003, he only had 9 days remaining of 
Chapter 30 educational assistance entitlement.  

According to RO documents contained in the claims file, the 
veteran was notified that his benefits would be exhausted at 
the end of his Summer term, on August 3, 2003.  It is further 
indicated that the veteran was due payment for the period of 
time between his Spring 2003 term and his Summer 2003 term.  
When payment was granted for May 10, 2003 to June 8, 2003, 
this resulted in the veteran's entitlement ending on July 10, 
2003, as that period of time exhausted days of entitlement, 
as noted.  However, the veteran's benefits were automatically 
extended until the end of the term, which ended July 31, 
2003.  

Generally, each individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits or the equivalent in part-
time educational assistance.  38 U.S.C.A. §§ 3011, 
3013(a)(1); 38 C.F.R. § 21.7072(a).

Several exceptions to the 36-month rule are provided by law; 
however, the veteran does not argue nor does the evidence 
show that any of these exceptions are applicable to the 
veteran's case, and such provisions generally translate into 
less than 36 months of entitlement.  The exceptions pertain 
to individuals who were discharged for a service-connected 
disability, a medical condition which preexisted service, 
hardship, or involuntarily for convenience of the Government 
as a result of a reduction in force, see 38 C.F.R. § 
21.7072(b), whose entitlement under Chapter 30 was based on 
service in the Selected Reserve, see 38 C.F.R. § 21.7072(c), 
whose entitlement was affected by a failure to complete 
required Selected Reserve service, see 38 C.F.R. § 
21.7072(d), and who established eligibility for Chapter 30 
benefits during the open period or before involuntary 
separation, see 38 C.F.R. § 21.7073.  However, except for 
certain exceptions set forth in 38 C.F.R. § 21.7076(e) which 
concerns matters not at issue in this case, and §21.7135(s), 
as set forth below, no individual is entitled to more than 36 
months of full-time basic educational assistance (or its 
equivalent in part-time education).  38 C.F.R. § 21.7072(f).

If a veteran's or servicemember's course or period of 
enrollment ends, the effective date of reduction or 
discontinuance of his or her award of educational assistance 
will be the ending date of the course or period of enrollment 
as certified by the educational institution.  38 C.F.R. § 
21.7135(g) (2004).

The veteran was initially told that he had 9 days left of 
entitlement as of August 2003.  However, thereafter, he was 
paid additional monies owed to him for a period of weeks 
between May and June 2003.  Since benefits were paid, this 
reduced the amount of time he had in terms of Chapter 30 
benefits.  His benefits were then scheduled to be exhausted 
approximately one month earlier, at the beginning of July 
2003 rather than August 2003.  As such, the veteran was 
subsequently told that his benefits would end at the end of 
his July 2003 term.  

The Board notes that a copy of this letter is not in the 
file.  However, the United States Court of Appeals for 
Veterans Claims ("the Court") has held the law requires only 
that the VA mail a notice; it then presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Court has also held the appellant's statement of 
nonreceipt, standing alone, is not the type of "clear 
evidence to the contrary" necessary to rebut the presumption 
of regularity of the delivery of this notice.  Id.  The 
veteran does not deny receiving this letter.  Rather, he 
points to the notice given to him in the May 2003 letter.  
However, he was sent the later letter which informed him that 
his benefits would be exhausted.  

The veteran was paid through July 2003 based on 38 C.F.R. § 
21.7135 which permitted him to complete the course or period 
of enrollment as certified by the educational institution.  
He was certified through July 2003.  

However, his entitlement ended after that July 2003 period of 
enrollment.  There exists no other legal provision 
authorizing additional Chapter 30 benefits to the veteran.  
The veteran points to the May 2003 letter, but the 
information contained therein was not exclusive of subsequent 
letters and was subject to correction in later 
correspondence.  

Based on the foregoing, the Board finds that the veteran is 
precluded from additional entitlement of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).





ORDER

The veteran's Chapter 30 educational assistance benefits were 
properly terminated at the end of his July 2003 term, and the 
appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


